         9:20-cv-02834-JFA        Date Filed 05/24/21       Entry Number 56        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    Steven Shawn Smith,                                      C/A No. 9:20-cv-2834-JFA-MHC

                                      Plaintiff,

    v.
                                                                          ORDER
    Head Classification Shadaya Jackson, and
    Associate Warden Mr. Ramos,

                                      Defendants.


          Plaintiff, Steven Smith, a self-represented prisoner, brings this action pursuant to 42 U.S.C.

§ 1983. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case

was referred to the Magistrate Judge for pretrial proceedings.

          After receiving Plaintiff’s motion for summary judgment (ECF No. 51), the Magistrate

Judge assigned to this action 1 prepared a thorough Report and Recommendation (“Report”). (ECF

No. 53). Within the Report, the Magistrate Judge opines that the case should be dismissed without

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). Additionally, the Report

recommends that Plaintiff’s request for costs be denied. The Report sets forth, in detail, the relevant

facts and standards of law on this matter, and this Court incorporates those facts and standards

without a recitation.

          The parties were advised of their right to object to the Report, which was entered on the

docket on April 30, 2021. Id. The Magistrate Judge required objections to be filed by May 14,

2021. Id. No party filed objections. Thus, this matter is ripe for review.



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      9:20-cv-02834-JFA         Date Filed 05/24/21      Entry Number 56        Page 2 of 2




       A district court is only required to conduct a de novo review of the specific portions of the

Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Magistrate’s Report, this Court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983).

       Here, each party has failed to raise any objections and therefore this Court is not required

to give an explanation for adopting the recommendation. A review of the Report indicates that the

Magistrate Judge correctly concluded that the Plaintiff’s motion should be construed as a request

for voluntary dismissal and subsequently granted.

       After carefully reviewing the applicable laws, the record in this case, and the Report, this

Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts and

applies the correct principles of law. Accordingly, this Court adopts the Magistrate Judge’s Report

and Recommendation and incorporates it herein by reference. (ECF No. 53). Consequently, this

matter is dismissed without prejudice pursuant to Rule 41(a)(2). Further, Plaintiff’s request for

costs are denied.

IT IS SO ORDERED.



May 24, 2021                                                 Joseph F. Anderson, Jr.
Columbia, South Carolina                                      United States District Judge
